UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4400



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TYREE MAURICE BLANKS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-03-388)


Submitted:   December 21, 2005            Decided:   January 26, 2006


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William I. Diggs, DIGGS, DIGGS & AXELROD, Myrtle Beach, South
Carolina, for Appellant. Rose Mary Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tyree Maurice Blanks appeals his life sentence that was

imposed following his plea of guilty to two counts of a four-count

superseding indictment:     possession and intent to distribute a

quantity of crack cocaine, in violation of 21 U.S.C. § 841(a)(1)

(2000) and 18 U.S.C. § 2 (2000) (“Count Two”), and possession and

use of a firearm in furtherance of a drug trafficking crime, and in

the course thereof, causing the death of Joel Briggs, in violation

of 18 U.S.C. § 924(c) and (j)(1) (2000) (“Count Three”).         Blanks’

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), arguing that Blanks’ sentence was unreasonable in light

of his age and immaturity, and that the district court erred in

accepting Blanks’ guilty plea. Blanks filed a pro se brief arguing

that the district court’s acceptance of his plea was improper, and

that the sentencing court violated his Sixth Amendment rights as

announced in United States v. Booker, 543 U.S. 220 (2005), by

imposing a two-level enhancement for obstruction of justice based

on judicially-determined facts.      We affirm.

          After    the   Supreme    Court’s   decision   in   Booker,   a

sentencing court is no longer bound by the range prescribed by the

Sentencing Guidelines.    United States v. Hughes, 401 F.3d 540, 546

(4th Cir. 2005).   In determining a sentence post-Booker, however,

sentencing courts are still required to calculate and consider the

Guideline range prescribed thereby as well as the factors set forth


                                   - 2 -
in 18 U.S.C.A. § 3553(a).   Id.    As stated in Hughes, this court

will affirm a post-Booker sentence if it is both reasonable and

within the statutorily prescribed range.   Id. at 546-47.

          This court has further stated that “while we believe that

the appropriate circumstances for imposing a sentence outside the

Guideline range will depend on the facts of individual cases, we

have no reason to doubt that most sentences will continue to fall

within the applicable Guideline range.”    United States v. White,

405 F.3d 208, 219 (4th Cir.), cert. denied, 2005 WL 3027841 (U.S.

Nov. 14, 2005) (No. 05-6981).

          The court sentenced Blanks only after considering and

examining the Sentencing Guidelines and the factors set forth in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2005). At sentencing, Blanks

stated that he did not dispute the facts underlying the obstruction

of justice enhancement.   The district court correctly determined

the Guideline range and appropriately treated the Guidelines as

advisory. Because the court sentenced Blanks within the applicable

Guideline range and the statutory maximum, and no compelling reason

has been advanced to demonstrate that the Guideline range was

inappropriate, we find that Blanks’ sentence of life imprisonment

is reasonable.   It is further clear that the district court’s

imposition of a life sentence upon Blanks fully comported with all

Booker requirements.




                                - 3 -
            The remaining claims raised by Blanks and his attorney

are similarly without merit. First, the district court did not err

in accepting Blanks’ guilty plea despite the absence of one of his

two attorneys from the proceeding because Blanks plainly waived the

presence of his second attorney.                Blanks’ contention that his

guilty plea should not have been accepted fails because the plea

hearing demonstrates there was an ample factual basis presented as

to   all    statutory     elements.          Finally,     contrary    to     Blanks’

contention, the statutes implicated in Count Three are plainly

substantive offenses and not merely “penalty” statutes.

            In accordance with Anders, we have reviewed the entire

record     for   any    meritorious      issues      and     have    found     none.

Accordingly, we affirm Blanks’ conviction and sentence. This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move    in   this    court    for   leave    to    withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on the client.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court    and     argument    would     not   aid    the

decisional process.

                                                                           AFFIRMED


                                       - 4 -